Citation Nr: 1451784	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for right knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial increased rating for left knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a migraine headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in June 2009, in part, on the matters of initial increased ratings for the right and left knee disabilities.  A transcript of this hearing is of record.  

In a June 2011 decision, the Board, in pertinent part, awarded an earlier effective date of January 29, 2004 for the award of service connection for left and right knee disabilities, remanded the claims for initial increased ratings for the left and right knee disabilities for further development of the evidence, and remanded claims for initial increased ratings for migraine headaches, keratosis pilaris, and bilateral tinea pedis for issuance of a Statement of the Case (SOC).  In August 2012, the RO issued an SOC on these three issues.  In a September 2012 VA Form 9, Substantive Appeal, the Veteran clearly specified that she was only appealing the initial increased rating for migraine headaches.  Thus, the matters related to keratosis pilaris and bilateral tinea pedis are not before the Board.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right and left knee patellofemoral pain syndrome disabilities have not been manifested by limitation of flexion to 30 degrees or limitation of extension to 10 degrees. 
2.  Throughout the appeal period, the Veteran's right knee patellofemoral pain syndrome has been manifested by moderate instability.

3.  From June 5, 2008, the Veteran's left knee patellofemoral pain syndrome has been manifested by moderate instability.

4.  Prior to December 1, 2009, the Veteran's migraine headache disability was manifested by no more than less frequent migraine attacks.  

5.  From December 1, 2009, the Veteran's migraine headache disability has been manifested by symptoms more nearly approximating characteristic prostrating attacks on average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2014); VAOPCGPREC 9-2004 (Sept. 17, 2004).

2.  The criteria for an initial separate 20 percent (but no higher) evaluation for lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5257 (2014); VAOPCGPREC 23-97 (July 1, 1997), VAOPCGPREC 9-98 (Aug. 14, 1998).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2014); VAOPCGPREC 9-2004 (Sept. 17, 2004).

4.  From June 5, 2008, the criteria for a separate 20 percent (but no higher) evaluation for lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.71a, Diagnostic Code 5257 (2014); VAOPCGPREC 23-97 (July 1, 1997), VAOPCGPREC 9-98 (Aug. 14, 1998).

5.  The criteria for an initial compensable rating for a migraine headache disability prior to December 1, 2009 have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).   

6.  The criteria for a 30 percent (but no higher) rating for a migraine headache disability from December 1, 2009 have been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to this appeal.

Since the January 2008 rating decision on appeal granted service connection for left and right knee disabilities and migraine headaches and assigned disability ratings and effective dates for the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 2008 SOC provided notice on the "downstream" issue of entitlement to an increased rating for right and left knee disabilities and readjudicated the matters, while a May 2012 Supplemental SOC readjudicated the matters after the Veteran and his representative responded and further development was completed.  An August 2012 SOC provided such notice on the issue of entitlement to an increased rating for a migraine headache disability and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the reports of April 2004 and July 2012 VA examinations of the migraine headache disability; April 2004, June 2008, and October 2011 reports of VA examinations of the knees; VA treatment records from July 2004 to July 2012; March 2009 to February 2012 private treatment records from Dr. N.L.; multiple lay statements; and the transcript of the June 2009 hearing before the undersigned.  

There is also substantial compliance with the Board's June 2011 remand directives in that a VA examination was conducted in October 2011 for the knees and the appeal was readjudicated by a May 2012 Supplemental SOC.  Additionally, an August 2012 SOC was issued that included the matter of entitlement to an initial increased rating for migraine headaches.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The October 2011 examination of the knees and the July 2012 examination of migraine headaches included all necessary testing, a full examination of the Veteran, review of her claims file, and provided information adequate to evaluate the claims.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In her September 2012 VA Form 9, Substantive Appeal, the Veteran indicated that the July 2012 examiner's notation that she experienced headaches on average less than once every two months was incorrect and that the frequency of her headaches was documented in her private treatment records from Dr. N.L.  Furthermore, in July 2014 written argument, the Veteran's representative alleged that the July 2012 VA examination was inadequate based on the Veteran's arguments.  A review of the July 2012 VA examination report shows that the examiner indicated that the Veteran experienced "prostrating attacks" of headaches on average less than once every two months, not that she experienced headaches with that frequency.  Dr. N.L.'s records do not discuss whether the Veteran experienced prostrating attacks of headaches.  The VA examination report indicates that the examiner reviewed the records from Dr. N.L. and VA treatment records documenting the Veteran's reports of the frequency of her headache symptoms.  Therefore, it appears from the record that the VA examiner reviewed all pertinent evidence.  Additionally, the Board's evaluation below is based on a review of the entire evidence of record, resolves any reasonable doubt in the Veteran's favor, and, as is demonstrated by the evaluation being assigned, is not based solely on consideration of the July 2012 VA examiner's notation regarding prostrating attacks.  Hence, the Board concludes that it is not necessary to remand the matter seeking an increased rating for migraine headaches for another VA examination.  

The Veteran was provided an opportunity to set forth her contentions regarding her claims for initial increased ratings for right and left knee disabilities during the June 2009 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2009 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims for initial increased ratings for the left and right knee disabilities, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Increased Ratings for Left and Right Knee Disabilities

A January 2008 rating decision granted service connection for right and left knee patellofemoral pain syndrome, with each knee receiving separate 10 percent evaluations, effective August 24, 2007.  An August 2012 rating decision implemented the Board's June 2011 decision and assigned an earlier effective date of January 29, 2004 to the award of service connection for left and right knee disabilities.  The Veteran alleges that her left and right knee disabilities are more severe than the assigned 10 percent evaluations. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

The Veteran's left and right knee patellofemoral pain syndrome disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5014.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that the Veteran's current left and right knee disabilities are rated, by analogy, under the criteria for osteomalacia (DC 5014).  Under DC 5014, osteomalacia is rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a (2014).  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic codes for both knees are DCs 5257 and 5014.  Specifically, as will be discussed in detail below, the Veteran's symptoms involve limitation of motion, pain, and instability.  DC 5257 evaluates instability and DC 5014 contemplates limitation of motion.  The specific criteria applicable for these DCs will be discussed below.

The Board has also considered whether separate or increased evaluations were warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under DC 5256; no evidence of symptomatic removal of semilunar cartilage under DC 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under DC 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.

The Board will first discuss whether the Veteran is entitled to a higher rating for right or left knee patellofemoral pain syndrome based on limitation of motion.

	A.  Limitation of Motion  

Limitation of motion of the knees is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  A higher 20 percent rating is warranted under DC 5260 where flexion is limited to 30 degrees and under DC 5261 where extension is limited to 15 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014).  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 
Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

During the appeal period, flexion of the right knee has at most been shown to be limited to 120 degrees, while extension has been full to 0 degrees.  See April 2004 and October 2011 VA examination reports.  The April 2004 and October 2011 examination reports indicated that there was no decrease in range of motion of the right knee due to pain, weakness, fatigue or lack of endurance after repetitive use testing.  On June 2008 VA examination, right knee flexion was full to 140 degrees and extension was full to 0 degrees; there was no objective evidence of pain on motion or following repetitive motion.  On October 2011 VA examination, the examiner noted that objective evidence of pain began at 90 degrees of flexion and that there was no objective evidence of pain on extension.  The examiner indicated that the Veteran experienced functional loss from excess fatigability, pain on movement, swelling, tenderness, and pain to palpation.  

VA examinations of the left knee throughout the appeal period have shown flexion and extension of the left knee to be full from 0 to 140 degrees, without objective evidence of pain with motion.  These examinations also have not revealed any additional decrease in range of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use testing.  See April 2004, June 2008, and October 2011 VA examination reports.  On October 2011 VA examination, the examiner concluded that there was not any functional loss to the left knee from factors such as excess fatigability, swelling, or tenderness. 

VA treatment records throughout the appeal period reflect full range of motion of both knees.  See, e.g., October 2004, November 2005, December 2006, and March 2010 VA treatment records.  Additionally, an October 2010 private treatment record from Dr. N.L. reflects that knee range of motion was within normal limits.  

The Veteran has reported that she used to work as a correctional officer; however the physically demanding position was difficult for her because of her knee disabilities.  For example, the position required that she constantly walk back and forth.  As a result of these difficulties, she changed positions and now works as an administrative assistant at the prison.  See June 2009 Board Hearing Tr. at 11; October 2011 VA examination report.  She has also indicated that she is unable to run or walk for long periods of time, squat, drive long distances, or ride a bike without experiencing severe pain in her knees.  See, e.g., June 2008 VA Form 21-4138, Statement in Support of Claim; June 2008 and October 2011 VA examination reports. 

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right and left knee disabilities have not met the criteria for higher 20 percent ratings under DC 5260 or 5261.  The RO's assignment of 10 percent ratings for each knee was based on the Veteran's symptoms of pain, even though objective evidence revealed her range of motion was only slightly limited in the right knee and not at all limited in the left knee.  See October 2008 SOC.  Moreover, the evidence does not reflect functional impairment congruent with higher ratings than those already assigned.  The additional limitations reflected by the Veteran's reports of having to change job positions to an administrative position and pain with physical activity have already been taken into consideration in the assigned 10 percent ratings; the Veteran's left and right knees have not been shown to be so disabling as to result in higher 20 percent ratings based on limitation of motion.

The Board has also considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that limitation of motion of the right and left knees has been consistent with a 10 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a higher rating based on limitation of motion have not been shown.  Accordingly, staged ratings are not warranted for right and left knee patellofemoral pain syndrome based on limitation of motion.

	B.  Instability

The record reflects the Veteran has experienced instability of the knees during the appeal period.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether she is entitled to a separate evaluation for instability of either knee under DC 5257.  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257 (2014).

		1.  Right Knee

The Veteran has reported experiencing instability in the right knee throughout the appeal period.  On April 2004 VA examination she reported that her right knee gave way frequently and on June 2008 VA examination she reported experiencing giving way and instability in the knees.  In a June 2008 statement, the Veteran indicated that her legs gave out constantly.  A September 2008 VA treatment record reflects the Veteran requested a knee brace.  At her June 2009 Board hearing, the Veteran testified that she has had two falls because of knee instability and has had braces from VA for both of her knees.  Board Hearing Tr. at 13.  A March 2010 VA treatment record reflects that the Veteran reported her knees were giving out and that she had been falling related to severe pain.  On October 2011 VA examination, she indicated that she experienced occasional buckling of the knee.  The Veteran is competent to describe such symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as her description of symptoms has been consistent throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Resolving all doubt in the Veteran's favor, the Board concludes that her competent and credible reports of instability in the right knee most nearly approximate moderate recurrent subluxation or lateral instability.  Therefore, she is entitled to a separate 20 percent evaluation under DC 5257 for moderate right knee instability throughout the entire appeal period.

A preponderance of the evidence is against a finding that she is entitled to a higher 30 percent rating for severe instability of the right knee.  Although the Veteran has consistently reported buckling and giving way of the knee, falls from such instability, and needing to wear a knee brace, physical examination has not provided evidence of severe instability.  On April 2004 and June 2008 VA examination, physical examination did not reveal any instability of the right knee.  See also October 2004 VA treatment record.  On October 2011 VA examination, Lachman testing, posterior drawer testing, and medial/lateral instability testing were all normal.  Since the record contains no objective evidence of recurrent subluxation or lateral instability, the Board concludes that a preponderance of the evidence is against a finding that instability of the right knee is severe.

The Board has considered whether staged ratings are appropriate.  See Fenderson, 12 Vet. App. at 126.  The Board finds that instability of the right knee has been consistent with the separate 20 percent rating the Board is assigning for the entire relevant time period on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability have not been shown.  Accordingly, staged ratings are not warranted for instability of the right knee.

		2.  Left Knee 

The Veteran has reported experiencing left knee instability since June 5, 2008.  Specifically, on VA examination on that date, the Veteran reported experiencing instability in both knees.  Prior to that time, the evidence does not reflect instability in the left knee.  For example, on April 2004 VA examination, she specifically reported that the left knee did not give way and physical examination of the left knee did not reveal instability.  The record does not reflect any treatment records or statements between the April 2004 VA examination and the June 5, 2008 VA examination that reflect the Veteran experienced instability of the left knee.  Hence, the Board finds that she is not entitled to a separate rating for left knee instability under DC 5257 prior to June 5, 2008.

From June 5, 2008, the Veteran is entitled to a separate 20 percent rating for instability of the left knee based on the evidence discussed above in conjunction with evaluation of the right knee instability.  Specifically, that evidence also reflects buckling and giving way of the left knee, falls from such instability, and needing to wear a left knee brace.  See June 2008 VA examination report; June 2008 Veteran statement; June 2009 Board Hearing Tr. at 13; March 2010 VA treatment record.  These findings more nearly approximate moderate recurrent subluxation or lateral instability of the left knee.  

The record does not reflect evidence that more nearly approximates severe instability of the left knee from June 5, 2008.  On June 2008 VA examination, physical examination did not reveal instability of the left knee.  On October 2011 VA examination, Lachman, posterior drawer, and medial/lateral instability tests of the left knee were all normal.  As there is no objective evidence of findings that more nearly approximate severe recurrent subluxation or lateral instability, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to an even higher 30 percent rating for severe left knee instability from June 5, 2008.

The Board has considered whether staged ratings are appropriate as reflected by the assignment of a staged 20 percent rating.  See Fenderson, 12 Vet. App. at 126.  The record does not indicate any other significant increase or decrease in instability symptoms during the appeal period.  Accordingly, no further staged rating is warranted for instability of the left knee.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for right or left knee patellofemoral syndrome based on limitation of motion.  The Board finds that the evidence more nearly approximates findings warranting a separate 20 percent rating for right knee instability throughout the appeal period and a separate 20 percent rating for left knee instability from June 5, 2008.  A preponderance of the evidence is against findings that instability of the left and right knees more nearly approximate the criteria for higher 30 percent ratings.

III.  Initial Compensable Rating for a Migraine Headache Disability

A January 2008 rating decision granted service connection for migraine headaches, evaluated as noncompensable, effective August 24, 2007.  The Board's June 2011 decision remanded the matters seeking an earlier effective date for the award of service connection and an initial increased rating for migraine headaches for issuance of an SOC.  A subsequent August 2012 rating decision granted an earlier effective date for the award of service connection for migraine headaches to January 29, 2004.  An August 2012 SOC denied a compensable initial rating for the disability.  The Veteran maintains that she is entitled to a compensable evaluation for migraine headaches throughout the appeal period.

DC 8100 provides a noncompensable rating where there are less frequent attacks of migraine headaches.  A 10 percent rating is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A higher 50 percent evaluation is available where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).  

The term 'prostrating' has not been defined by regulations or case law.  In Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003), 'prostration' is defined as 'extreme exhaustion or powerlessness.'  The term 'productive of severe economic adaptability' also has not been clearly defined by regulations or case law.  The Court has, however, explained that 'productive of' for purposes of DC 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under DC 8100; instead, they must, at a minimum, be capable of producing severe economic inadaptability.  Id. at 445-46.  Similarly, 'economic inadaptability' does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating based on individual unemployability.  Id. at 446; see also 38 C.F.R. § 4.16 (2014).  

In evaluating the evidence of record, the Board concludes the Veteran is entitled to a 30 percent rating, but no higher, from December 1, 2009.  The Board will discuss its reasoning below.

	A.  Prior to December 1, 2009

Although the evidence reflects the Veteran experienced painful headaches multiple times a week prior to December 1, 2009, the nature of these headaches did not more nearly approximate characteristic prostrating attacks that would warrant a compensable rating.  

On April 2004 VA examination, the Veteran reported that she experienced headaches every day at a pain level of 10.  She indicated that the headache pain made her feel like she had been hit, lasted for an hour, and was relieved by Motrin.  The headaches were not prostrating and were not accompanied by nausea, dizziness, vomiting, photophobia, or phonophobia.  

VA treatment records show that in February 2005 the Veteran reported having experienced a headache the day before that was at a pain level of 9 out of 10, pulsated, and lasted for thirty minutes.  She indicated there were no aggravating factors and that it was relieved with ibuprofen.  In November 2005, she indicated that she experienced headaches three times a week and used ibuprofen with relief.  In November 2005 and November 2006, she denied experiencing headaches with associated nausea, vomiting, photophobia, or phonophobia.  

A March 2009 private treatment record from Dr. N.L. reflects that the Veteran experienced mild to moderate headaches two to three times a week that went away on their own.  Her pain increased with stress and she tried not to take medication for the headaches.  She reported having a head CT scan in December 2008, but indicated that her headache pain had increased since that time.

This evidence reflects that prior to December 1, 2009, the Veteran sometimes experienced painful headaches several times a week; however, these headache attacks were not shown to more nearly approximate characteristic prostrating attacks that would warrant a compensable evaluation prior to December 1, 2009.  There is no evidence that these headaches caused the Veteran to have symptoms, such as exhaustion, nausea, vomiting, photophobia, phonophobia, or any other symptoms that would more nearly approximate characteristic prostrating attacks of migraine headaches.  Therefore, a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable evaluation for migraine headaches prior to December 1, 2009.  

	B.  From December 1, 2009

On July 19, 2010 VA examination, the Veteran reported that for the last seven months she had been experiencing headaches three to four days a week that she rated as a 9 on a 10 pain scale.  These headaches lasted for three to four hours and were accompanied by nausea and vomiting.  On July 2012 VA examination, the Veteran reported that she experienced headaches that would usually last less than one day, typically in the front occipital area.  These headaches were accompanied by nausea, vomiting, and sensitivity to light and caused pain on both sides of her head.  

In examining this evidence, the Board concludes that since December 1, 2009 the Veteran's headaches most nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months, and thus warrant a 30 percent rating.  The Board has determined that December 1, 2009 is an appropriate effective date for the increased 30 percent rating, since at the Veteran's July 19, 2010 VA examination she reported that she had been experiencing more severe headaches for the last seven months, which would mean that her headaches began in December 2009.  Hence, to afford all reasonable doubt to the Veteran, the Board is finding that she is entitled to an increased 30 percent rating from the beginning of December 2009.

A preponderance of the evidence is against a finding that she is entitled to an even higher 50 percent rating from December 1, 2009, as there is no evidence reflecting very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.  Specifically, the Veteran has not indicated that her headache attacks are prolonged or that they are capable of causing economic inadaptability.  For example, she has not indicated that the severity of her headaches could cause her to miss work or could affect her ability to complete her work tasks.  Therefore, the record does not reflect that migraine headache attacks are capable of producing severe economic inadaptability, and entitlement to a higher 50 percent rating is denied.  

IV.  Extraschedular Evaluation

The Board has also considered whether referral for extraschedular ratings for the left and right knee or migraine headache disabilities is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2014).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's knee disabilities are manifested by pain, some limitation of motion, and instability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a contemplate these symptoms.  Likewise, the Veteran's migraine headaches are manifested by multiple occurrences a week with associated nausea and vomiting.  These symptoms are contemplated by 38 C.F.R. § 4.124a, DC 8100.  Hence, the rating criteria reasonably describe the Veteran's knee and headache disabilities.  In short, there is no indication in the record that the average industrial impairment from her knee and headache disabilities would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  






ORDER

An initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

A separate initial 20 percent rating for instability of the right knee is granted, subject to the regulations governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

From June 5, 2008, a separate initial 20 percent rating for instability of the left knee is granted, subject to the regulations governing the payment of monetary awards.

Prior to December 1, 2009, an initial compensable rating for a migraine headache disability is denied.

From December 1, 2009, an initial 30 percent rating for a migraine headache disability is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


